I concur.
Wm. Harper.
Johnston, Ch. was absent.
It has happened, that various important equity decisions have been omitted, from time to time, by former Reporters, either througji inadvertence, or ipistake. At the request of their Honors, the Chancellors, and many members of the bar, I add to this volume, such of them, as I have been able to procure the materials for preparing. To do so, costs me some labor and expense; for which, I shall consider myself sufficiently compensated, if the publication of them be of any advantage to the bench, the bar, or the public. Repórter.